Citation Nr: 9904487	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for frostbit of the 
feet.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected appendectomy scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1953 to April 1955.  

By rating action in June 1955, the RO denied service 
connection for frostbite of the feet.  The veteran was 
notified of this decision and did not appeal.  By rating 
action in March 1987, the RO found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for frostbite of the feet.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for frostbite of 
the feet, and denied an increased evaluation for the 
noncompensable rating then assigned for the veteran's 
service-connected appendectomy scar.  A personal hearing 
before the RO was conducted in November 1994.  By rating 
action in May 1995, the veteran was granted an increased 
rating to 10 percent for the appendectomy scar.  

The Board remanded the appeal to the RO for additional 
development in April 1996.  In August 1998, a hearing was 
held at the RO before Iris S. Sherman, who is a member of the 
Board designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 1998).  

By rating action in October 1995, service connection was 
denied for bilateral foot fungus.  The veteran and his 
representative were notified of this decision and did not 
appeal. 

Lastly, at the personal hearing before the undersigned in 
August 1998, the veteran asserted that he had an additional 
disability involving internal pathology, vis a vis, 
peritoneal adhesions, which he believed were secondary to his 
service-connected appendectomy scar.  The Board interprets 
the veteran's testimony on this matter as a claim for 
secondary service connection.  This issue has not been 
developed or certified for appellate review and is not 
inextricably intertwined with the issue of an increased 
rating for the appendectomy scar.  Therefore, the Board 
refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for frostbite of the feet was last 
finally denied by rating action in March 1987.  

2.  The additional evidence received since the March 1987 
rating decision is not new and material, and is not so 
significant that it must be considered with all the evidence 
of record.  

4.  The veteran's appendectomy scar was shown to be tender 
and painful on VA examination.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for frostbite of the 
feet.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

2.  An increased rating in excess of the 10 percent 
evaluation currently assigned for service-connected 
appendectomy scar is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.10, 
4.118 and Diagnostic Code 7804 (1998). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material
Frostbite of the Feet

As noted above, service connection for frostbite of the feet 
was last finally denied by the RO in March 1987.  Because the 
present appeal does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  As provided 
by statute, and emphasized in precedent decisions of the 
United States Court of Veteran Appeals, applications to 
reopen previously denied claims to which finality has 
attached require the Board to conduct a two-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin at 174; Evan at 283.  However, the 
United States Court of Appeals for the Federal Circuit has 
held that the judicially-created standard of the Court of 
Veterans Appeals, as to reasonable possibility of change in 
outcome, was inconsistent with, and more restrictive than, 
the language of section 3.156(a) of VA's regulations, cited 
above, and the Federal Circuit Court has thus overruled the 
Colvin test to that extent.  Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  It is therefore impermissible to apply 
this third question in the first step of the Manio analysis 
to the veteran's claim.  Instead, the claim must be analyzed 
only in light of the regulatory language of 38 C.F.R. 
§ 3.156.  While the holding in the Hodge case postdated the 
RO's consideration of this claim, this will not result in any 
prejudice to the veteran.  In this regard, it appears that 
the basis of the denial was that the evidence was not new and 
material.  The third question in the Colvin test was not 
relied upon to deny the claim.

The new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet App. 1 (1998).  Since the expression "bears directly or 
substantially on the specific matter" is essentially 
equivalent to "relevant and probative of the issue at hand" 
(see Colvin at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet. App. 11 (1998)..  We note that the panels in 
Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which "bears directly or 
substantially on the specific matter under consideration" 
and the caselaw criterion requiring that the new evidence be 
"relevant and probative of the issue at hand."  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an "evolution of the law").  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge at 
1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

The evidence of record at the time of the last final rating 
decision in March 1987 included the veteran's service medical 
records; a June 1955 VA examination report; an April 1956 VA 
hospital summary report, and a letter from M. C. Donaldson, 
M.D., dated in December 1986.  

The service medical records reveal no complaints or treatment 
for frostbite of the feet.  The veteran was treated at a post 
dispensary on two consecutive days in October 1954 for 
soreness of the right foot.  The records indicated that a 
gasoline can fell on the veteran's right foot.  X-ray studies 
were negative, and there was no evidence of any bony 
pathology.  The diagnosis was contusion of the right foot.  
Medical records from November 1954 show treatment for a sore 
throat and a genitourinary disability.  There was no mention 
of foot problems that month.  The veteran's separation 
examination in April 1955 showed no abnormalities of the 
feet.  

In May 1955, the veteran filed a claim for service connection 
for frostbite and residuals of an appendectomy.  He reported 
being treated in November 1954 for frostbite.

The June 1955 VA examination report showed that the veteran 
had normal temperature and texture of the feet, and no 
lesions of any kind were noted.  There was no evidence of 
swelling or deformity of the feet and sensation was normal.  
The dorsalis pedis and dorsalis tibial arteries were strong 
and reflexes were normal.  There was no excessive sweating of 
the feet and no changes in the feet on prolonged dependency.  
The diagnoses included history of frostbite of both feet, 
with no residuals found.  

Based on this evidence, the RO denied service connection for 
frostbite of the feet by rating action in June 1955, on the 
grounds that there was no evidence of frostbite in service 
and no residuals found on VA examination shortly after 
discharge from service.  

An April 1956 VA hospital record indicated that the veteran 
was admitted for psychogenic gastrointestinal problems.  At 
that time, the veteran also reported that he had trouble with 
his feet (numbness in the 4th and 5th toes of the right foot), 
and he complained of frostbite of the feet.  On examination, 
the veteran was well developed and nourished, and he appeared 
healthy.  The examiner noted that there were signs between 
the veteran's toes that he had some type of fungus infection 
in the past, but that it was "all healed up now" and "his 
toes were warm as toast."  The final diagnoses included 
fungus infection, mild, right foot (treated - improved).  

The letter from Dr. Donaldson, dated in December 1983, noted 
that the veteran reported that he suffered frostbite from 
exposure to the cold while in the Army about 30 years 
earlier.  The veteran reported that the frostbite involved 
both feet and up to the knees, most notably in the toes, 
where he lost some superficial tissue.  The veteran reported 
that his feet gradually healed, but that he had hypesthesia 
and a numb feeling in the toes and feet up to ankle level 
ever since the incident.  He denied any improvement or 
changes since his initial recovery.  The veteran also 
reported that he was diagnosed with diabetes several years 
earlier, and that he was Insulin dependent.  On examination, 
pulses were full in both feet, and there was very mild 
hypesthesia, bilaterally.  There was callus formation over 
the tips of the great toes, but no area of tissue breakdown 
or infection.  Dr. Donaldson noted that, in fact, the 
veteran's "legs and feet [were] in very good condition."  
Dr. Donaldson commented that the veteran had a very chronic 
condition for many years due to the original cold exposure, 
and that there was very little that could be done about it at 
this point.  He recommended that the veteran be very careful 
about foot care and protection, and that he should return for 
treatment as needed.  

Based on this evidence, the RO found that Dr. Donaldson's 
letter was new but that it was not material.  The RO noted 
that the service medical records and the VA examination 
(conducted six weeks after the veteran's discharge from 
service) failed to reveal any evidence of frostbite or other 
related symptoms, such as loss of superficial tissue or 
hypesthesia in his lower extremities, as claimed by the 
veteran and as reported when he was evaluated by Dr. 
Donaldson.  

The evidence added to the record since the March 1987 rating 
decision includes copies of VA medical records from 1993 to 
1998 (including duplicate copies); a VA examination in April 
1995, and transcripts of testimony presented by the veteran 
at a personal hearing before the RO in November 1994, and 
before the undersigned member of the Board sitting at the RO 
in August 1998.  

The VA medical records show treatment for numerous problems 
including diabetes mellitus, surgery for diverticular disease 
and foot problems.  These records do not contain a medical 
opinion attributing any frostbite to military service.

The April 1995 VA examination reported noted the veteran's 
self-described history of severe frostbite in 1953.  The 
veteran reported that he developed sores on his feet and was 
initially hospitalized for a few weeks.  Upon returning to 
the States, the veteran reported that he continued to have 
foot problems with pain, numbness, nails falling off and 
severe cold intolerance.  The veteran's current complaints 
included bilateral foot numbness and cold intolerance, worse 
on the right.  The veteran had a twenty-year history of 
diabetes and Insulin dependence.  The veteran also complained 
of pain and tenderness in the area of the appendectomy scar.  

On examination, the veteran's abdomen was protuberant and he 
was mildly obese.  There was a well-healed midline scar that 
was minimally tender and a tender 12-cm by 2-cm vertical scar 
in the right lower quadrant.  The examiner indicated that he 
could not get a Tinel's sign, and there was no herniation 
throughout the abdominal wall with Valsalva maneuver.  There 
did appear to be adhesion of the underlying abdominal wall as 
it was minimally mobile.  The veteran had sharp-dull 
discrimination throughout both feet, and pulses of the 
dorsalis pedis and posterior tibial arteries were palpable.  
All nails were intact, though the veteran reported that they 
routinely fell off.  He had mild hammering of the toes, 
preserved arches, good subtalar motion and reasonably good 
ankle motion.  The skin was intact over both feet, but he had 
decreased subjective sensation, with the right worse than the 
left.  The impressions included residuals of a right lower 
abdominal appendectomy scar and history of bilateral 
frostbite of the feet with cold intolerance and decreased 
sensation with nail changes.  

The additional VA medical records, including the April 1995 
VA examination, show treatment for various medical problems, 
including foot problems.  The additional medical records are 
not new, but merely cumulative of evidence already of record.  
The prior evidence failed to show frostbite of the feet in 
service, and the additional records merely show continued 
treatment for periodic foot problems.  

At the personal hearing in November 1994, the veteran 
testified that he was hospitalized for approximately 18 days 
when he had frostbite during service, and that his current 
foot problems primarily include numbness in his feet and 
toenails periodically falling off.  The veteran's testimony 
at the personal hearing before the undersigned in August 1998 
was essentially the same as provided at the November 1994 
hearing.  The veteran's testimony is basically cumulative in 
nature and repetitive of facts previously considered, and his 
lay assertions of medical causation is not "evidence" for 
the purpose of reopening the claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  The veteran's testimony does not 
provide any new probative evidence showing incurrence of 
frostbite of the feet in service, which was the basis for the 
initial denial of his claim.  The veteran's lay assertions 
regarding the question of medical diagnosis or etiology 
cannot constitute "evidence" for purposes of reopening the 
claim as he is not competent to provide such evidence.  In 
summary, the Board finds that the additional evidence is not 
new and material, since it is essentially cumulative and does 
not include competent medical findings linking the veteran's 
claimed frostbite of the feet to service.  Therefore, a basis 
to reopen the claim of service connection for frostbite of 
the feet has not been presented.  

Increased Rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also held that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Service connection for an appendectomy scar was granted by 
the RO in June 1955.  A noncompensable evaluation was 
assigned, effective from April 21, 1955, and that rating 
remained in effect until the present appeal.  

As noted above, the veteran is currently assigned a 10 
percent evaluation for his service-connected appendectomy 
scar under the provisions of Diagnostic Code (DC) 7804.  
Under this code, scars are assigned a 10 percent disability 
evaluation when they are superficial, tender and painful on 
objective demonstration.  A 10 percent evaluation is the 
highest rating under this code.  

Another potentially applicable rating code is DC 7805.  This 
code pertains to "other" scars which are rated in 
accordance with the limitation of function of the part 
affected.  The veteran's appendectomy scar does not involve a 
joint or muscle and do not affect motion of a body part.  
Therefore, this rating code is also not applicable to the 
veteran's service-connected disability.  

When examined by VA in April 1995, the veteran complained of 
pain and tenderness in the area of the appendectomy scar.  On 
examination, the veteran's abdomen was protuberant and he was 
mildly obese.  There was a well healed midline scar that was 
minimally tender, and a tender, 12 cm by 2 cm, vertical scar 
in the right lower quadrant.  The examiner indicated that he 
could not get a Tinel's sign, and there was no evidence of 
herniation throughout the abdominal wall with Valsalva 
maneuver.  There did appear to be adhesion of the underlying 
abdominal wall as it was minimally mobile.  The impression 
included residual of a right lower abdominal appendectomy 
scar.  

As noted above, under DC 7803, scars which are superficial 
and poorly nourished with repeated ulceration are assigned a 
10 percent disability evaluation.  This is the highest 10 
percent evaluation that may be assigned under this code.  The 
Board has considered the veteran's testimony concerning his 
service-connected appendectomy scar.  However, the fact 
remains that a 10 percent evaluation is the highest schedular 
rating authorized for a tender and painful scar.  There is no 
evidence of any functional impairment caused by the 
appendectomy scar.  Accordingly, the Board finds no other 
basis to assign a higher rating than the 10 percent 
evaluation currently assigned.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for frostbite of the feet, 
the appeal is denied.  

An increased rating for the service-connected appendectomy 
scar is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

